DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/24/2022 has been entered.

Status of Claims
Claims 19, 22-24, 28, 30-32 and 35 and are amended.
Claims 25, 34 and 38-39 are canceled.
Claims 1-18, 26-27 and 36-37 are withdrawn.
Claims 19-24, 28-33, 35 and 40 are pending.

Response to Remarks
35 U.S.C. § 112(b)
Applicant’s amendments to the claims have overcome the previous rejections. Accordingly, the previous rejections are withdrawn.

35 U.S.C. § 103
Applicant’s amended claim limitation "transmitting … and without any of the one or more encryption keys used to encrypt the data" does not distinguish the claims over the prior art because the limitation is taught by US 2014/0344957 A1 to Muller et al. (hereinafter "Muller") (paras 2, 20, 23, 25, 27-30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-21, 28-30, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0040147 A1 to Varadarajan et al. (hereinafter “Varadarajan”) in view of US 2002/0141575 A1 to Hird (hereinafter “Hird”) in view of US 2016/0196553 A1 to Barhydt (hereinafter “Barhydt”) and further in view of US 2014/0344957 A1 to Muller et al. (hereinafter "Muller").

Claim 19:
Varadarajan teaches:
a first computerized device configured to implement a first encryption key wallet, the first computerized device comprising a first hardware processor and a first non-transitory memory, the first non-transitory memory storing machine readable instructions, that, when executed by the first computerized device, cause the first computerized device to perform the steps of (paras 23-24)
opening the first encryption key wallet (paras 58, 75)
wherein the first encryption key wallet comprises one or more encryption keys (paras 26, 36, 62-63, 93) identifiable using at least one reference code (para 27)
generating an encrypted data based on the at least one encryption keys (paras 26, 36, 62-63, 93)
transmitting the encrypted data (paras 26, 36, 62-63, 93) together with the at least one reference code … wherein the at least one reference code is transmitted in an unencrypted form (paras 26-27, 62-63, 77)
Varadarajan does not teach:
reproducibly generating at least one encryption key of the one or more encryption keys wherein the at least one encryption key is invariant for a given set of input parameters, wherein the first computerized device is configured to cause the first encryption key wallet to generate a same given encryption key when the first encryption key wallet is provided with a same given set of input parameters
wherein the at least one encryption key is selected randomly
transmitting … and without any of the one or more encryption keys used to encrypt the data
Hird, an analogous art of encryption, teaches:
reproducibly generating at least one encryption key of the one or more encryption keys wherein the at least one encryption key is invariant for a given set of input parameters, wherein the first computerized device is configured to cause the first encryption key wallet to generate a same given encryption key when the first encryption key wallet is provided with a same given set of input parameters (paras 41, 43-44)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption key wallet system of Varadarajan to include reproducibly generating at least one encryption key of the one or more encryption keys wherein the at least one encryption key is invariant for a given set of input parameters, wherein the first computerized device is configured to cause the first encryption key wallet to generate a same given encryption key when the first encryption key wallet is provided with a same given set of input parameters, as disclosed in Hird. One or ordinary skill in the art would have been motivated to do so in order to improve encryption security (Hird, paras 3-12).
Varadarajan in view of Hird does not teach:
wherein the at least one encryption key is selected randomly
transmitting … and without any of the one or more encryption keys used to encrypt the data
Barhydt, an analogous art of encryption, teaches:
wherein the at least one encryption key is selected randomly (para 32)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption key wallet system of Varadarajan in view of Hird to include wherein the at least one encryption key is selected randomly, as disclosed in Barhydt. One or ordinary skill in the art would have been motivated to do so in order to improve security (Barhydt, paras 1-9).
Varadarajan in view of Hird in view of Barhydt does not teach:
transmitting … and without any of the one or more encryption keys used to encrypt the data
Muller, an analogous art of encryption, teaches:
transmitting … and without any of the one or more encryption keys used to encrypt the data (paras 2, 20, 23, 25, 27-30)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption key wallet system of Varadarajan in view of Hird in view of Barhdt to include transmitting without any of the one or more encryption keys used to encrypt the data, as disclosed in Muller. One or ordinary skill in the art would have been motivated to do so in order to improve security (Muller, paras 1-7).

Claim 20: 
Varadarajan in view of Hird in view of Barhydt in view of Muller teach all limitations of claim 19. Varadarajan also teaches:
wherein the first encryption key wallet comprises at least one of data, one or more algorithms, hardware, a micro circuit, and a file (Fig.2; paras 23, 35)

Claim 21: 
Varadarajan in view of Hird in view of Barhydt in view of Muller teach all limitations of claim 19. Varadarajan also teaches:
transmit an other identification of the at least one encryption key in an unencrypted manner (paras 26-27, 62-63, 77)

Claim 28:
Varadarajan teaches:
providing an encryption key wallet in computerized devices of respective ones of the two or more parties (Fig.2 items 128 & 126; paras 23, 35, 58, 75)
the computerized devices including a hardware processor that is configured to cause (paras 23-24)
wherein the hardware processor is further configured to cause the encryption key wallet to generate encrypted data by encrypting data to be exchanged between the computerized devices of the respective ones of the two or more parties using one or more encryption keys obtained from the encryption key wallet (paras 26, 36, 62-63, 93)
wherein the hardware processor is further configured to transmit the encrypted data to a receiving party (paras 26, 36, 62-63, 93) together with the at least one reference code … wherein the at least one reference code identifies the one or more encryption keys used to encrypt the data, the at least one reference code transmitted in an unencrypted form (para 26-27, 62-63, 77)
wherein the hardware processor is further configured to cause the encryption key wallet to generate the encrypted data to be exchanged between the computerized device of the respective ones of the two or more parties using the one or more encryption keys obtained from the encryption key wallet by (paras 26, 36, 62-63, 93)
opening the encryption key wallet (paras 58, 75) and accessing at least one of the one or more encryption keys obtained from the encryption key wallet (paras 26, 36, 62-63, 93)
the at least one of the one or more encryption keys being identified by the at least one reference code (para 27)
encrypting the data to be exchanged between the computerized devices of the respective ones of the two or more parties with the accessed at least one encryption key (paras 26, 36, 62-63, 93)
Varadarajan does not teach:
the encryption key wallet to reproducibly generate at least one of the one or more encryption keys, wherein the at least one encryption key is invariant for a given set of input parameters and the hardware processor is further configured to cause the encryption key wallet to generate a same given encryption key when the encryption key wallet is provided with a same given set of input parameters
wherein the one or more encryption keys are selected at random
transmit … and without any of the one or more encryption keys used to encrypt the data
Hird, an analogous art of encryption, teaches:
the encryption key wallet to reproducibly generate at least one of the one or more encryption keys, wherein the at least one encryption key is invariant for a given set of input parameters and the hardware processor is further configured to cause the encryption key wallet to generate a same given encryption key when the encryption key wallet is provided with a same given set of input parameters (paras 41, 43-44)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Varadarajan to include the encryption key wallet to reproducibly generate at least one of the one or more encryption keys, wherein the at least one encryption key is invariant for a given set of input parameters and the hardware processor is further configured to cause the encryption key wallet to generate a same given encryption key when the encryption key wallet is provided with a same given set of input parameters, as disclosed in Hird. One or ordinary skill in the art would have been motivated to do so in order to improve encryption security (Hird, paras 3-12).
Varadarajan in view of Hird does not teach:
wherein the one or more encryption keys are selected at random
transmit … and without any of the one or more encryption keys used to encrypt the data
Barhydt, an analogous art of encryption, teaches:
wherein the one or more encryption keys are selected at random (para 32)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Varadarajan in view of Hird to include wherein the at least one encryption key is selected randomly, as disclosed in Barhydt. One or ordinary skill in the art would have been motivated to do so in order to improve security (Barhydt, paras 1-9).
Varadarajan in view of Hird in view of Barhydt does not teach:
transmit … and without any of the one or more encryption keys used to encrypt the data
Muller, an analogous art of encryption, teaches:
transmit … and without any of the one or more encryption keys used to encrypt the data (paras 2, 20, 23, 25, 27-30)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Varadarajan in view of Hird in view of Barhdt to include transmitting without any of the one or more encryption keys used to encrypt the data, as disclosed in Muller. One or ordinary skill in the art would have been motivated to do so in order to improve security (Muller, paras 1-7).

Claim 29: 
Varadarajan in view of Hird in view of Barhydt in view of Muller teach all limitations of claim 28. Varadarajan also teaches:
implementing the encryption key wallet in a form of at least one of a data, one or more algorithms, hardware, a micro circuit, or a file (Fig.2; paras 23, 35)

Claim 30: 
Varadarajan in view of Hird in view of Barhydt in view of Muller teach all limitations of claim 28. Varadarajan also teaches:
the hardware processor configured to cause the computerized devices of the respective ones of the two or more parties to transmit an other identification of the at least one encryption key, in an unencrypted form, wherein the at least one encryption key is associated with an encryption key pair (paras 26-27, 62-63, 77)

Claim 32: 
Varadarajan in view of Hird in view of Barhydt in view of Muller teach all limitations of claim 28. Varadarajan also teaches:
exchanging information between the computerized devices of the respective ones of the two or more parties (paras 26, 36, 62-63, 93)
the information identifying the one or more encryption keys, wherein the one or more encryption keys are configured to be used by a computerized device of a recipient party when decrypting the encrypted data (para 26-27, 62-63, 77)

Claim 35: 
Varadarajan in view of Hird in view of Barhydt in view of Muller teach all limitations of claim 28. Varadarajan also teaches:
A computer program product comprising a non-transitory computer-readable storage medium having stored thereon computer-readable instructions that when executed by a computerized device are configured to cause the computerized device to perform the computer implemented method of claim 28 (paras 16-20)

Claims 22-23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of Hird in view of Barhydt in view of Muller and further in view of US 2009/0125429 A1 to Takayama (hereinafter “Takayama”).

Claim 22:
Varadarajan in view of Hird in view of Barhydt in view of Muller teach all limitations of claim 19. Varadarajan in view of Hird in view of Barhydt in view of Muller does not teach:
wherein the encryption key wallet system comprises a second computerized device configured to implement a second encryption key wallet and the first computerized device is configured to cause a synchronous exchange the encrypted data between the first encryption key wallet and the second encryption key wallet, wherein the synchronous exchange comprises updating the at least one reference code transmitted together with the encrypted data
Takayama, an analogous art of encryption, teaches:
wherein the encryption key wallet system comprises a second computerized device configured to implement a second encryption key wallet and the first computerized device is configured to cause a synchronous exchange the encrypted data between the first encryption key wallet and the second encryption key wallet, wherein the synchronous exchange comprises updating the at least one reference code transmitted together with the encrypted data (paras 370, 407, 445)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption key wallet system of Varadarajan in view of Hird in view of Barhydt in view of Muller to include wherein the encryption key wallet system comprises a second computerized device configured to implement a second encryption key wallet and the first computerized device is configured to cause a synchronous exchange the encrypted data between the first encryption key wallet and the second encryption key wallet, wherein the synchronous exchange comprises updating the at least one reference code transmitted together with the encrypted data, as disclosed in Takayama. One or ordinary skill in the art would have been motivated to do so in order to improve security (Takayama, paras 2-4).

Claim 23: 
Varadarajan in view of Hird in view of Barhydt in view of Muller in view of Takayama teach all limitations of claim 22. Varadarajan also teaches:
wherein the first computerized device is further configured to cause an exchange of information between the first encryption key wallet and the second encryption key wallet (paras 26, 36, 62-63, 93)
the information being configured to indicate the at least one reference code associated with at least one of the one or more encryption keys for decrypting the encrypted data (para 26-27, 62-63, 77)

Claim 31:
Varadarajan in view of Hird in view of Barhydt in view of Muller teach all limitations of claim 28. Varadarajan in view of Hird in view of Barhydt in view of Muller does not teach:
exchanging the encrypted data between the computerized devices of the respective ones of the two or more parties in a synchronous manner by using the hardware processor to cause the encryption key wallet to update the reference code
Takayama, an analogous art of encryption, teaches:
exchanging the encrypted data between the computerized devices of the respective ones of the two or more parties in a synchronous manner by using the hardware processor to cause the encryption key wallet to update the reference code (paras 370, 407, 445)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Varadarajan in view of Hird in view of Barhydt in view of Muller to include exchanging the encrypted data between the computerized devices of the respective ones of the two or more parties in a synchronous manner by using the hardware processor to cause the encryption key wallet to update the reference code, as disclosed in Takayama. One or ordinary skill in the art would have been motivated to do so in order to improve security (Takayama, paras 2-4).

Claims 24, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan in view of Hird in view of Barhydt in view of Muller and further in view of US 2015/0294308 A1 to Pauker et al. (hereinafter “Pauker”).

Claim 24:
Varadarajan in view of Hird in view of Barhydt in view of Muller teach all limitations of claim 19. Varadarajan in view of Hird in view of Barhydt in view of Muller does not teach:
wherein the computerized device is configured to cause the first encryption key wallet to be signed by a private key of one or more of a producer of the encrypted data, and a transmitter of the encrypted data
wherein the first encryption key wallet is verified based on a public key associated with the private key
Pauker, an analogous art of encryption, teaches:
wherein the computerized device is configured to cause the first encryption key wallet to be signed by a private key of one or more of a producer of the encrypted data, and a transmitter of the encrypted data (para 34)
wherein the first encryption key wallet is verified based on a public key associated with the private key (para 34)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encryption key wallet system of Varadarajan in view of Hird in view of Barhydt in view of Muller to include wherein the computerized device is configured to cause the first encryption key wallet to be signed by a private key of one or more of a producer of the encrypted data, and a transmitter of the encrypted data and the first encryption key wallet is verified based on a public key associated with the private key, as disclosed in Pauker. One or ordinary skill in the art would have been motivated to do so in order to improve security (Pauker, paras 1-9).

Claim 33:
Varadarajan in view of Hird in view of Barhydt in view of Muller teach all limitations of claim 28. Varadarajan in view of Hird in view of Barhydt in view of Muller does not teach:
causing the hardware processor to sign the encryption key wallet based on a private key of one or more of a producer of data, and a transmitter of data
wherein the private key is associated with a public key forming a public-private key pair
Pauker, an analogous art of encryption, teaches:
causing the hardware processor to sign the encryption key wallet based on a private key of one or more of a producer of data, and a transmitter of data (para 34)
wherein the private key is associated with a public key forming a public-private key pair (para 34)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Varadarajan in view of Hird in view of Barhydt in view of Muller to include causing the hardware processor to sign the encryption key wallet based on a private key of one or more of a producer of data, and a transmitter of data, wherein the private key is associated with a public key forming a public-private key pair, as disclosed in Pauker. One or ordinary skill in the art would have been motivated to do so in order to improve security (Pauker, paras 1-9).

Claim 40:
Varadarajan in view of Hird in view of Barhydt in view of Muller teach all limitations of claim 28. Varadarajan in view of Hird in view of Barhydt in view of Muller does not teach:
causing the hardware processor to verify the encryption key wallet based on a public key associated with a private key of one or more of a producer of data, and a transmitter of data, wherein the public key and the private key form a public-private key pair
Pauker, an analogous art of encryption, teaches:
causing the hardware processor to verify the encryption key wallet based on a public key associated with a private key of one or more of a producer of data, and a transmitter of data, wherein the public key and the private key form a public-private key pair (para 34)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Varadarajan in view of Hird in view of Barhydt in view of Muller to include causing the hardware processor to verify the encryption key wallet based on a public key associated with a private key of one or more of a producer of data, and a transmitter of data, wherein the public key and the private key form a public-private key pair, as disclosed in Pauker. One or ordinary skill in the art would have been motivated to do so in order to improve security (Pauker, paras 1-9).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685